Case: 1:15-cr-00379 Document #: 947 Filed: 02/09/21 Page 1 of 3 PageID #:5413




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
     Plaintiff,                                )
                                               )       15 CR 379
v.                                             )       Honorable Gary Feinerman
                                               )
CHIQUETTE JACKSON,                             )
    Defendant.                                 )


     DEFENDANT’S MOTION TO MODIFY CONDITIONS OF RELEASE TO
                      ALLOW FOR TRAVEL

       NOW COMES, Defendant CHIQUETTE JACKSON by and through her

attorney, QUINN A. MICHAELIS, and respectfully requests this Court to order that the

defendant’s conditions of pre-trial release be modified to allow Ms. Jackson to attend a

family trip for her birthday. In support of this motion, Ms. Jackson states as follows;

       1. Ms. Jackson is currently on electronic monitoring with a curfew. Her mother,

           Antaunett Lambert is her third-party custodian. Ms. Jackson currently has no

           travel restrictions as a condition of her release.

       2. Mr. Jackson would like travel to Puerto Rico from March 4th to March 8th,

           2021, to celebrate her birthday along with several family members. Ms.

           Jackson’s third-party custodian, Antuanett Lambert will also accompany Ms.

           Jackson on the trip.

       3. Ms. Jackson and her family would like to stay in an AirBNB in Puerto Rico to

           be able to socially distance. If the court grants Ms. Jackson’s request, she will

           provide all contact information for this AirBNB to pretrial services once a
Case: 1:15-cr-00379 Document #: 947 Filed: 02/09/21 Page 2 of 3 PageID #:5414




           booking is made. Further she will provide any and all flight information to

           pretrial services should her request be granted

       4. Both pretrial services and the government have been contacted regarding this

           motion and both parties object to modifying the Ms. Jackson’s conditions of

           release to allow her to travel to Puerto Rico to celebrate her birthday.

       WHEREFORE, CHIQUETTE JACKSON, by and through her attorney, QUINN

A. MICHAELIS, respectfully requests this Court to order that the defendant’s conditions

of pretrial release be modified to allow her to travel to Puerto Rico from March 4 to

March 8, 2021



Respectfully Submitted,

s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for Chiquette Jackson
73 W. Monroe, Suite 106
Chicago, IL 60603
312-714-6920




                                             2
Case: 1:15-cr-00379 Document #: 947 Filed: 02/09/21 Page 3 of 3 PageID #:5415




                            CERTIFICATE OF SERVICE

       I hereby certify that on February 9, 2021, I electronically filed the above

   DEFENDANT’S MOTION TO MODIFY CONDITIONS OF RELEASE TO
                    ALLOW FOR TRAVEL

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

       Respectfully Submitted on February 9, 2021.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney For Chiquette Jackson
73 W. Monroe, Suite 106
Chicago, Illinois 60603
312-714-6920




                                             3
